Citation Nr: 1424381	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-06 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability did not have onset during active service and was not caused by active service.

2.  The Veteran's tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2013).  By way of a December 2009 letter, VA notified the Veteran of the information and evidence need to substantiate his claims before the RO's initial adjudication of the claim in March 2010.  Accordingly, the Board finds that VA satisfied its duty to notify.  With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent VA treatment records, and made reasonable efforts to obtain records of the Veteran's non-VA treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Also pursuant to VA's duty to assist, the Veteran was afforded a VA examination in March 2010.  The Board finds that no further notice or assistance is required.

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Here, the Veteran contends that he has bilateral hearing loss and tinnitus that are due to in-service acoustic trauma.  The evidence confirms that he was exposed to noise in service and that he currently has diagnoses of bilateral hearing loss, under the provisions of 38 C.F.R. § 3.385, as well as tinnitus.  Thus, this case turns on whether these disabilities are related to or had onset during service.  There is, however, no evidence in the Veteran's STRs that shows that his hearing loss disability was incurred or aggravated during service and his file is negative for post-service reports or complaints of hearing loss prior to his November 2009 claim of entitlement to service connection for the claimed disabilities.

There is one negative opinion from a VA audiologist.  In December 2013, the Board requested a VHA opinion from an otolaryngologist to address whether the Veteran's bilateral hearing loss and tinnitus are related to his period of service.  In a March 2014 statement, the otolaryngologist opined that it is not likely that the Veteran's bilateral hearing loss was caused by an incident during service because review of the evidence shows no significant threshold shifts between enlistment and separation examinations and the Institute of Medicine has stated that a prolonged delay in the onset of noise-induced hearing loss is "unlikely."  This clinician also concluded, however, that it is at least as likely as not that the Veteran's tinnitus is related to his service.  The Board finds the opinions of the otolaryngologist highly probative because he provided cogent rationale for these opinions, citing the Veteran's relevant medical history and the Veteran's accounts of the onset of his disabilities.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Therefore, while 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between service and the current disability, the Board finds that the preponderance of the evidence is against a relationship between the Veteran's in-service exposure to loud noise and his current hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); 38 C.F.R. § 3.303(d).  To this point, the Veteran has asserted that there is a causal relationship between his service and his hearing loss, but the Board finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his hearing loss and there is no credible lay or medical evidence of the onset of hearing loss during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the reasons explained above, the Board concludes that the evidence shows that the Veteran's tinnitus is related to his active service and is against finding that his hearing loss had onset during active service or was otherwise caused by his active service.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


